DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 4 and 7 are objected to because of the following informalities:  
Each of claims 4 and 7 should end in a period.
Appropriate correction is required.

Specification
3.	The disclosure is objected to because of the following informalities:
Claim 10 is drawn to a front-haul, which is not described in the specification. Since specification disclosed back-haul, the scope should also cover front-haul and hence claim 10 is considered as being within the scope of the instant specification and the specifications of the applications to which instant application claims benefit. However, instant specification should be amended to reflect the claimed subject matter.  
Appropriate correction is required.



Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of each of the prior-filed applications, Application Nos. 16/429302, 15/283888 and 14/637375, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 2, 6 and 8 
Accordingly, claims 2, 6 and 8 are not entitled to the benefit of the prior applications.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 2, 6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2, 6 and 8 have subject matter that is not disclosed in the specification of the instant application nor is it disclosed in the specifications of any of the applications to which instant application claims benefit (See section 4 of this office action above). Thus, claims 2, 6 and 8 are not entitled to the benefit of the prior application. Further, since the instant application’s specification is identical to those of the prior filed applications, there is no evidence that the applicants were in possession of optical elements claimed in claims 2, 6 and 8, relating to elements for electrical-to-optical conversion, an optical link and optical-to-electrical conversion.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is drawn to limitations further defining the receiver of claim 3, upon which claim 6 depends. However, it is unclear from the claim language if the limitations of claim 6 are refereeing back to the same limitations of claim 3. Claim 6 is essentially repeating all the claimed elements of claim 3 without clarifying that the references to antennas, steps performed by the processor of obtaining, receiving comparing and using are essentially the same as those claimed in claim 3, but fail to refer back to the steps of claim 3. For example, claim 3 claims “a transmitted signal”, claim 6 refers to “a transmitted signal” as well, rather than – the transmitted signal--. Claim 6 further claims “a receiver”, it is unclear from the claim language that the receiver is the same as the one as claimed in claim 3.
	Claim 9 depends on claim 7, which depends on claim 3, and thus also has the antecedent basis issues similar to claim 6, in that claim 9 repeats limitations of claim 3 without referring back to the limitations of claim 3. 
	Clarification is required.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 5, 7 and 9 are   rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10, 7, 9 and 7 respectively of U.S. Patent No. US 10721702 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because said claims essentially claim the same invention and inherent features of the patented claims. Thus, patented claims anticipate claims 1, 3, 4, 5, 7 and 9.

8.	Claims 2, 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 8 respectively of U.S. Patent No. US 10721702 B2 in view of Shen et al. (US 7383493 B2), hereinafter, Shen. 

	Claims 2, 6 and 8 are essentially the same subject matter as patented claims 1, 4 and 8, but the patented claims do not reference optical and opto-electrical elements of claim 2, electrical-to-optical conversion, optical link, optical-to-electrical conversion of claims 6 and 8.
	However, Shen discloses an optical communication link connecting a transmitter with electrical-to-optical conversion and a receiver with optical-to-electrical conversion (i.e. claimed optical and opto-electrical elements of claim 2, electrical-to-optical conversion, optical link, optical-to-electrical conversion of claims 6 and 8. See Column 18, line 64 – column 19, line 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of US 10721702 B2 with an optical communication link connecting a transmitter with electrical-to-optical conversion and a receiver with optical-to-electrical conversion as disclosed by Shen. It would have been obvious because the technology enables the link to have optimum transmission capacity at optimum cost (Column 18, lines 26-63).

9.	Claims 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  4 and 4 respectively of U.S. Patent No. US 10721702 B2 in view of Sahin et al. (US 20160087820 A1), hereinafter, Sahin. 

	Claims 10 and 11 are essentially the same subject matter as patented claim  4 but the patented claim does not reference the communication link implemented in front-haul/back/haul as per claims 10 and 11.
	However, Sahin discloses the communication link implemented in front-haul/back/haul of the communication network (Paragraph [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of US 10721702 B2 so as to implement the communication link implemented in front-haul/back/haul of the communication network. It would have been obvious so as to communicate with all devices and components within the network.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Balasubramanian et al. (US 8385391 B2) discloses estimating non-linearity compensation factors at a receiver.
Yang et al. (US 20070241812 A1) discloses estimating non-linearity compensation factors based on comparison of signal prior to transmission and received signal.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637